 1
 2
 3
                                                               JS-6
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    MICHAEL LOPEZ,                               Case: 2:17-CV-08025-RGK-AGR
11                Plaintiff,                       ORDER
12       v.
13
      ERNESTO JAUREGUI;
14    ROSA M. JAUREGUI;
      LA PLAYITA AUTO SALES,
15    INC., a California Corporation;
      and Does 1-10,
16
                  Defendants
17
18
19                                          ORDER
20
              Pursuant to F.R.CIV.P.41(a)(1), this action is hereby ordered
21
     dismissed with prejudice, each party to bear their own attorneys’ fees and
22
     costs.
23
24
     Dated: March 25, 2019
25
                                       HONORABLE R. GARY KLAUSNER
26                                     UNITED STATES DISTRICT JUDGE
27
28



                                               1

     Joint Stipulation for Dismissal                  Case: 2:17-CV-08025-RGK-AGR
